Nuss C.J.,
dissenting: I respectfully dissent. Specifically, I disagree with the majority’s conclusion that it is uncertain whether the district court required Garcia to allege his innocence as a prerequisite to withdrawing his plea per State v. Ford, 23 Kan. App. 2d 248, 930 P.2d 1089 (1996) overruled by State v. Schow, 287 Kan. 529, 197 P.3d 825 (2008). The court clearly did not.
*78I start by placing the references to Ford in context. First, Ford was not referenced in any of the parties’ pleadings with their attached memoranda of law. Rather, both parties listed three elements for the court to consider—which we recognize as the so-called Edgar factors. They then argue only about whether these three factors—and no others—have been met.
According to the record on appeal, the first reference to Ford was at the hearing on Garcia’s motion to withdraw his plea. After Garcia’s counsel argued the three factors of analysis for good cause to withdraw his plea, the State addressed these same factors and argued that State v. Haskins, 262 Kan. 728, 942 P.2d 16 (1997), was on point.
“[PROSECUTOR:] I do believe that State v. Haskins is on point. It says, ‘defendant who knowingly entered into a guilty plea to aggravated battery charge, even though the defendant and the State were mistaken about the defendant’s criminal history score at the time of plea and sentence was imposed on more serious criminal history, was discovered before sentencing.’ Then he files this motion to withdraw. And based upon that, they said he shouldn’t be able to withdraw that.”
The prosecutor immediately continued:
“[PROSECUTOR:] State versus Ford, 23 Kan. App. 2d, is very similar to this. In Ford, at the time of the plea, both the prosecutor and the defense counsel believed that tire defendant had only one prior person felony. However, the defendant’s PSI report subsequently revealed he had two prior person felonies, which removed the possibility of the defendant receiving presumptive probation. The defendant moved to withdraw his plea prior to sentencing, and the District Court denied the motion. This happens. The Court is bound by K.S.A. 21-4707, to use prior convictions that are discovered. And the court has to sentence this defendant upon his true criminal history.”
The parties made no other reference to Ford. Plainly, Ford was mentioned by the prosecutor only for its alleged factual similarity to Haskins and Garcia’s situation. It was not mentioned for the absolute requirement of an allegation of defendant’s innocence.
The district court referred to Ford twice. It began its entire withdrawal analysis by properly citing Ford as proof of its familiarity with the issues and authority to consider what were later labeled the Edgar factors:
*79“THE COURT: Well counsel, I’ve read both briefs and I’ve dealt with these motions on a number of occasions in the past. You know, one of the cases that the Court has looked at and was cited by the State, was State v. Ford, 23 Kan. App. 2d, 248. And the Court’s well aware of the issues on a motion to withdraw for good cause and the considerations of one [factor that], the defendant was represented by competent counsel.. . . The second one is that the defendant was misled, coerced, mistreated or unfairly taken advantage of. . . . Finally, that the plea was fairly and understanding^ made.”
The court then examined each Edgar factor and concluded that Garcia failed to meet any of them. The court correctly found it undisputed that Garcia was not presenting an argument under the first Edgar factor—competency of counsel. For the second Edgar factor, the court expressly found that Garcia was not misled, coerced, mistreated, or unfairly taken advantage of, e.g., “the Court does not find that he was misled.” For the third Edgar factor, the court expressly stated, “So this Court does not find that there was— that the plea was not fairly and understandingly made.”
After completing this Edgar analysis, the district court immediately proceeded with its second reference to Ford:
“Now, tlie Court will also address the questions raised in State v. Ford or the issues.
“There’s no allegation in the motion that this Court has seen, that the defendant is not guilty of the crime that he was convicted of. He—this allegation is that Mr. Garcia entered a plea. Upon entering the plea, now does not like the presentence investigation and wants to withdraw the plea, because he does not like the pre-sentence investigation. That is not a basis and that is not good cause.” (Emphasis added.)
For several reasons I conclude the district court cited Ford only to focus its analysis. The court simply clarified what Garcia was not arguing, i.e., that he was innocent—-because an allegation of innocence is a factor which everyone concedes may be legitimately considered by a trial court in a plea withdrawal analysis as long as it is not determinative. See, e.g., United States v. Byrum, 567 F.3d 1255 (10th Cir. 2009). Accordingly, innocence could be eliminated from the district court’s withdrawal analysis. And it was—-just like the court eliminated the first Edgar factor of defense counsel’s competence from its analysis.
*80For my first reason, I point out that the actions of the district court demonstrate its elimination of the innocence factor and consequent narrowing of its focus. Specifically, if the court cited Ford to establish the absolute requirement of an allegation of innocence, then after correctly finding Garcia had not so alleged, its analysis was simple. And done. Failure to allege innocence alone mandated denial of the motion. Ford, 23 Kan. App. 2d at 251 (motion should allege defendant not guilty). Yet the district court thoroughly analyzed the traditional Edgar factors before citing Ford. And it performed additional, non-innocence-based analysis afterward. Cf. State v. Aguilar, 290 Kan. 506, 231 P.3d 563 (2010) (Edgar factors not exclusive).
For my second reason, I point out that the language of the district court also demonstrates this innocence factor elimination and its narrowing of focus. The court simply analyzed what it identified as Garcia’s only argument. More particularly, tire court determined that after Garcia entered his plea, he wanted to withdraw it solely “because he doesn’t like the presentence investigation. That is not a basis and that is not good cause.” (Emphasis added.)
Any doubt is erased by the district court’s reiteration of this elimination of the allegation of innocence factor and attendant focusing when it ultimately denied Garcia’s motion. No mention whatsoever is made of a failure to allege innocence. Instead, the court held that Garcia merely was dissatisfied with his PSI:
“THE COURT: And based upon all [these] reasons, the Court finds that the motion to withdraw his plea for good cause shown is denied and fails. That he has shown no good cause, other than the fact that he is now dissatisfied with the residís of the presentence investigation, because it shows that he is a criminal history C instead of a criminal history B. It shows him as to a criminal history B instead of what he thought he would be, a criminal history score C, I’m sorry if I read it backwards. So the motion is denied.” (Emphasis added.)
In summary, Garcia’s guilt or innocence clearly was not a factor in the district court’s plea withdrawal analysis. Because there is no uncertainty about the correctness of the legal conclusion by which the court was guided, there is no need to reverse and remand. The court simply did not abuse its discretion in denying Garcia’s motion *81to withdraw his plea. So I would affirm the district court and the Court of Appeals majority on this issue.
Because I would affirm on the first issue, unlike the majority I must now address the second. I agree with the State that the district court essentially followed the direction provided in State v. Schow, 287 Kan. 529, 197 P.3d 825 (2008). Specifically, the court conducted a thorough Edgar-style analysis that effectively included consideration of the circumstances giving rise to the alleged mutual mistake. And per that analysis directed by Schow, Garcia had not been misled or induced, e.g., the State simply had made no assurances as to his criminal history score. Instead, it was Garcia who intentionally withheld material information about his criminal history from the State, the court, and his own counsel. His omission of a prior juvenile adjudication was not by accident, oversight, or negligence but was a decision purposely made by Garcia.
A review of Schow is in order. There, Schow appealed the denial of his presentence motion to withdraw his guilty plea based on mutual mistake as to his criminal history score. This court reversed and remanded for the district court to apply the correct standards for establishing good cause to withdraw a plea. During our analysis, several important points were confirmed or established.
First, as previously noted, we confirmed that an allegation of innocence per Ford is no longer a prerequisite to granting a motion to withdraw plea. Schow, 287 Kan. at 541. Second, a mutual mistake about the defendant’s criminal history, standing alone, is insufficient reason as a matter of law to permit a plea withdrawal. As we stated: “We concur that a defendant cannot meet his or her good cause burden by merely declaring that the parties were mutually mistaken about the defendant’s criminal history score.” 287 Kan. at 543. Third, neither should the motion necessarily be denied when the defendant solely declares a mutual mistake about criminal histoiy. 287 Kan. at 543 (noting Court of Appeals apparently did so). Rather, “the circumstances giving rise to the mistake may well implicate the Edgar factors and should be available for consideration by the court.” 287 Kan. at 543.
The Schow court then analyzed the Edgar factors in its review of the circumstances giving rise to the mutual mistake. Because *82Garcia, his plea withdrawal counsel, and his appellate counsel all have expressly disclaimed questioning his original counsel’s competence, of particular relevance to his case are the Schow court’s treatment of the second and third factors.
For the second Edgar factor of whether “defendant was misled, coerced, mistreated, or unfairly taken advantage of,” the Schow court talked of Schow being misled or being induced because of assurances. It stated that the correct
“inquiry is whether Schow was misled about his criminal history score or was induced to enter a plea because of assurances that his criminal histoiy score was D [instead of higher]. Any caveats in the written [plea] agreement or in the judge’s recitation at the plea hearing might well be germane to the question of whether Schow had actually been misled or induced, but they need not be determinative.” (Emphasis added.) 287 Kan. at 544.
The court continued to address whether Schow was being misled or being induced because of assurances in considering this second Edgar factor:
“If a defendant is given assurances about his or her criminal history score which are based upon known facts, any caveats about what might happen if the score is different would be ineffectual to countermand those assurances. For instance, the disputed misdemeanors in this case were contained in the PSI of a prior case, yet they were apparently not aggregated in that prior case to score as a felony. The district court might well find that Schow was misled into believing the same misdemeanor convictions would receive the same legal treatment in die current case as they received in the prior case, i.e., that they would not increase the criminal history score.” (Emphasis added.) 287 Kan. at 544-45.
For tire third Edgar factor of whether “the plea was fairly and understandingly made,” the Schow court looked to the State’s assertions and assurances of defendant’s criminal histoiy. It stated:
“For the third factor, die Court of Appeals found Schow’s plea to be fairly and understandingly made because the district court advised him of his maximum sentence; the district court informed him that die sentencing court was not bound to the State’s recommendation of probation; and the district court was aware that Schow’s counsel separately conveyed this information to Schow, to which Schow replied, ‘Yes, your honor, that is fine.’
“If Schow reasonably believed the assertions of the prosecutor and defense counsel that his criminal history score was D, it is difficult to intuit what enlightenment Schow would find in the court’s recitation of the maximum sentence which could be imposed upon a defendant with a score of A [15-17 months]. This *83is especially true where the district court specifically recited the grid box range for a criminal history score of D. [11-13 months, presumptive probation]
“Moreover, any statement that die sentencing court would not be bound by the State’s recommendation of probation would have been misleading, at best. As noted previously, except for filing a motion for departure, the State has no influence on whether a defendant who falls within a presumptive probation grid box is sentenced to probation; the guidelines mandate that sentence. Furthermore, in this instance, the district court specifically told Schow that, if his score was D, he was ‘pretty much assured of . . . getting probation initially because that will be what the sentencing guidelines tell me to do.’ ” (Emphasis added.) 287 Kan. at 545.
I begin my analysis by reiterating that because Garcia is the parly alleging abuse of the court’s discretion in denying his motion, he has the burden to establish the abuse. Schow, 287 Kan. at 541. But as explained below, he has not shown, with required cites to the record on appeal, any evidence “to establish that he was misled about his criminal history score or was induced to enter a plea because of assurances that his criminal history score was” C instead of B. Schow, 287 Kan. at 544; see State v. Bryant, 285 Kan. 970, 980, 179 P.3d 1122 (2008) (appellant’s obligation to provide an adequate record on appeal and to direct appellate court with specific references within such a record).
The record on appeal does unquestionably establish, however, the court notified Garcia that his eventual sentence would depend upon his criminal history—which the court did not yet know:
“[THE COURT:] Mr. Garcia, without knowingy our prior criminal history with the aggravated charge being a level five person felony, if you are convicted, you can be sentenced from 31 months to 136 months in the custody of the Secretary of Corrections and fined up to $300,000 depending upon your financial condition. Do you understand?
“[THE DEFENDANT:] Yes sir.” (Emphasis added.)
The sentencing range of 31-136 months that the court described to Garcia corresponds to a severity level five person felony—with either a criminal history score of “I” (minimum 31 months) or a score of “A” (maximum of 136 months). See K.S.A. 21-4704 table. So unlike the defendant in Schow, any Garcia argument that the court’s mention of a narrow sentencing range induced him to reasonably believe he would be sentenced per that specific grid box *84would be completely without factual support. See Schow, 287 Kan. at 531, 545.
In continuing with my opinion that there is no evidence “to establish that Garcia was misled about his criminal histoiy score or was induced to enter a plea because of assurances that his criminal history score was” C instead of B, I point to his counsel’s factual concessions at oral arguments before this court. She candidly admitted that Garcia did not tell his counsel about the juvenile adjudication. This is a wise concession because in Garcia’s amended motion to withdraw his plea, he repeatedly admitted he intentionally withheld this information. And that motion effectively admitted his “C” criminal history score was strictly his “impression,” e.g.:
“With the Defendant taking the position that he had one person felony and one nonperson/drug felony conviction, he was of the impression that he would be in category C.” (Emphasis added.)
Similarly, at Garcia’s plea withdrawal hearing, his testimony establishes that his criminal history score and sentence were strictly his “impression,” his independent “understanding,” and his “thinking.” Two examples suffice:
“[DEFENSE COUNSEL:] And at the time of entering this plea, what was your impression or what was your understanding of the time that you would serve in the Department of Corrections?
“[THE DEFENDANT:] That I was going to get 53 to 60 months.
"[DEFENSE COUNSEL:] And when you entered the plea negotiations, what was your impression or what did you think counted as convictions or what did you think counted towards your criminal history?
“[THE DEFENDANT:] Just my adult convictions [one for criminal threat, the other for attempted possession].” (Emphasis added.)
Absolutely no evidence was provided at that hearing to suggest that he was induced by assurances or was misled by anyone. Indeed, on cross-examination by the State, Garcia admitted that the plea-accepting court had told him it was not bound by any plea agreement. He also admitted that after the court advised him of the minimum and maximum sentence it told him the length of his future sentence depended upon his criminal history—which was unknown. Yet he still entered his nolo contendere plea.
*85Garcia’s counsel summarized Garcia’s testimony by arguing “he was misled in the sense that he thought [only] criminal convictions would count.” But the court made a direct finding that Garcia had not been misled about his sentence of 55 months and, by implication, about the criminal history score that would produce such a sentence. The court expressly found that it had “told him that that sentence would depend upon his prior criminal history” so “[t]here’s no misleading here.” It concluded, “There may have been a misperception on his part, but the Court does not find that he was misled.”
This court finding is amply supported by the record on appeal. Garcia admits he was aware of his prior juvenile adjudication but that he intentionally withheld this information from his counsel. There is nothing in the record showing that Garcia mentioned it to the prosecutor, or the court. Nor is there anything in the record to suggest that they had any independent knowledge of his juvenile adjudication—which is the basis for the later increases in his criminal history score and sentence. Consequently, they could not have misled him, e.g., by their misrepresentations about either his score or his sentence, because even the mildest form of misrepresentations require (1) false information that is (2) relied upon. This court has recognized that under Sec. 552 of Restatement (Second) of Torts (1976), the tort of negligent misrepresentation requires justifiable reliance upon false information supplied by another. Mahler v. Keenan Real Estate, Inc., 255 Kan. 593, 604, 876 P.2d 609 (1994). There, we cited with approval Bevins v. Ballard, 655 P.2d 757, 763 (Alaska 1982), for the proposition that even innocent misrepresentation under Sec. 552(C )(1) requires reliance upon material misrepresentation.
If Garcia was misled, he misled himself—if that is linguistically possible. The American Heritage Dictionary of tire English Language 839 (1981) defines “mislead” as “to lead or guide in the wrong direction; to lead into error or wrongdoing in action or thought; influence badly; deceive.” Equally as important, he misled his own counsel and, by derivation, the prosecutor and the court. The First Circuit Court of Appeals described a similar plea hearing *86situation where a defendant withheld some of his criminal histoiy information:
“[T]he appellant was in a far better position than either the prosecutor or the court to supply the missing integer in the sentencing equation; his prior criminal record. Under these circumstances, the appellant cannot claim to be unfairly surprised that his hopes were dashed.” United States v. Torres-Rosa, 209 F.3d 4, 10 (1st Cir. 2000).
Allowing Garcia to withdraw his plea under such circumstances would also create poor public policy. Defendants would be highly motivated to withhold criminal history information from their counsel, the State, and the court in the hope that the later PSI would not reveal certain adjudications or convictions and therefore would result in lesser sentences. And then if the PSI did reveal tiróse past crimes, the defendant would declare a mutual mistake on criminal histoiy and be allowed to withdraw the plea on that basis. The defendant would have his or her cake and eat it too.
The district court not only specifically rejected any argument about Garcia being misled, but it also essentially rejected any argument about another Schow issue—Garcia allegedly relying upon assurances. It found that Garcia may have “thought he was going to get 55 months. Now, that’s his perception.”
Even assuming the court did not perform a “no assurance” analysis, remand for the court to do so would be pointless. Garcia simply has failed to meet his burden to point to anything in the record on appeal about receiving “assurances” from his attorney, the State, or the court that could induce him to enter his plea. See State v. Bryant, 285 Kan. 970, 980, 179 P.3d 1122 (2008). “Assurance” is defined by The American Heritage Dictionary of the English Language 80 (1981) as “the act of assuring,” while “assure” is defined as “to make certain; ensure.” Consequently, Garcia has failed to meet his burden to demonstrate good cause to withdraw his plea. See Schow, 287 Kan. at 541.
Moreover, the recipient of any assurances can hardly be induced by them, or justifiably rely upon them, when they were based upon incomplete information caused by the recipient’s intentional withholding of material facts from the assurer. To describe Garcia’s obstacle in Schow language, when he withholds material informa*87tion from his counsel, the prosecutor, and the court, he certainly cannot show he was “given assurances about his or her criminal history score which are based upon known facts.” (Emphasis added.) 287 Kan. at 544.
A case directly on point regarding alleged assurances and misleading statements is United States v. Mercedes Mercedes, 428 F.3d 355 (1st Cir. 2005). There, defendant argued that he should be allowed to withdraw his guilty plea because it was involuntarily given due to misleading statements made by the court and his defense counsel at the plea hearing. Specifically, he claimed he relied upon these statements believing he would have tire benefit of the so-called safety valve provision which would reduce his statutorily mandated minimum sentence.
The plea agreement noted that defendant would qualify for a reduction of his mandated sentence under the safety valve provision “if he had no more than one criminal histoiy point,” and it predicted that defendant would have a guideline sentencing range of 46-57 months “so long as he qualified for the safety valve.” 428 F.3d at 357.
At the plea hearing, the court stated, “ 1 understand at this time you don’t have any criminal history,’ ” to which defense counsel replied, “ Tes, Your Honor.’ ” 428 F.3d at 358. After acceptance of his guilty plea, a PSI was performed that revealed defendant was “wrapping up a term of supervised release related to a prior conviction.” 428 F.3d at 358. Ultimately defendant was ineligible for the safety valve reduction and was sentenced to the 120-month statutory minimum sentence.
Defendant complained that the statements of the court and his counsel comprised “promises” and their nonfulfillment rendered his plea involuntary. 428 F.3d at 359. In rejecting this claim, the First Circuit pointed out, among other things, that defendant had told the court he understood the requirements for safety valve eligibility and acknowledged that a failure to meet them would subject him to the mandatory minimum sentence. It further stated:
“[I]it is readily apparent that the fault—if there was one—lies not with what others said but with the appellant himself. For whatever reason, he was not forthcoming when the magistrate judge questioned him directly about his criminal history. *88Given that lack of candor, the charge that the magistrate judge ‘misled’ the appellant rings hollow.” (Emphasis added.) 428 F.3d at 360.
The First Circuit then addressed the purported promises made to defendant by his counsel:
“We also reject the appellant’s related argument that his former attorney’s statement regarding his criminal history misled him. The attorney’s statement that the appellant had no prior criminal record, quoted supra, was a response to a query from the bench, not a ‘promise’ directed at the appellant. Moreover, that statement can logically be read as mirroring the facts then known to die attorney. That is important because, as we said in an analogous situation, ‘the appellant was in a far better position [than the attorney] ... to supply die missing integer in the sentencing equation: his prior criminal record.’ Torres-Rosa, 209 F.3d at 10. Given the appellant’s failure to correct the apparent misstatement and come forward with the information that he undeniably possessed, he cannot now blame the dashing of his hopes for a lesser sentence on his attorney.” (Emphasis added.) 428 F.3d at 360.
Because the defendant had raised this claim for the first time on appeal, the First Circuit was able to make its own determinations from the record of whether he had shown “fair and just” reason under the federal rules for his plea withdrawal. It concluded “without serious question, that the record contains no hint of error, plain or otherwise, such as would incline us to set aside the appellant’s guilty plea.” 428 F.3d at 360.
The facts in Garcia’s case are even stronger. He freely admits he never told his counsel about the prior juvenile adjudication, while that was unclear in Mercedes Mercedes, 428 F.3d at 360 n.2. But had tiróse been the facts in Mercedes Mercedes, “it would doom the appellant’s request.” 428 F.3d at 360 n.2 (“ ‘Clients should answer truthfully their attorney’s inquiries about their past convictions, and lawyers are entitled to rely reasonably on the explicit representations of clients about their criminal histories.’ ”) (citing United States v. Colon-Torres, 382 F.3d 76, 86 [1st Cir. 2004]).
See United States v. Torres-Rosa, 209 F.3d 40 (1st Cir. 2000) (defendant’s expectation as to his likely sentence, based upon his deception of the court about his criminal history, did not provide “fair and just reason” for withdrawal of his guilty plea); Walker v. Warden Winn Correctional Center, 191 Fed. Appx. 328, 330, 2006 *89WL 2062092 (5th Cir. 2006) (unpublished opinion); State v. Codiga, 162 Wash. 2d 912, 175 P.3d 1082 (2008); State v. Bridgeforth, 357 N.W. 2d 393, 394 (Minn. App. 1984), review denied (Minn. Feb. 6, 1985); cf. Perry v. State, 595 N.W. 2d 197, 200 (Minn. 1990) (affirming denial of second postconviction petition for withdrawal of guilty plea based on mistaken score where defendant knowingly concealed previous felonies). But see State v. Robinson, 172 Wash. 2d 783, 263 P.3d 1233 (2011) (defendant informed counsel of prior juvenile convictions but not the State; after receiving higher sentence than expected when convictions discovered, sought plea withdrawal; affirmed allowance of withdrawal as not an abuse of discretion).
These cases generally reinforce the conclusion that the issue with Garcia is not whether he should be compelled to assist the State through self-incrimination by supplying all of his past convictions and adjudications. Rather, the specific issue is whether Garcia may purposely omit any of this purely factual information from what he does voluntarily provide, plead nolo contendere, expect a sentencing range shaped by die omission—and then withdraw his plea after his knowing omission is discovered and he learns the sentence he expected will be increased accordingly.
In continuing my Schow-suggested use of Edgars factors, see State v. Edgar, 281 Kan. 30, 36, 127 P.3d 986 (2006), to review the circumstances giving rise to the alleged mutual mistake, I turn now to die third factor—whether the plea was fairly and understandingly made. I agree that in Schow,
“[biased on the specific facts presented, [we] declined to attach significance to information provided by the district court at the plea hearing advising Schow of the maximum sentence that could be imposed and that the sentencing court was not bound by the State’s recommendation of probation contained in the plea agreement.” State v. Lackey, 45 Kan. App. 2d 257, 270, 246 P.3d 998 (2011).
But Schow is easily distinguishable from Garcia’s case. While Schow stressed assertions and assurances in analyzing die third Edgar factor, there simply is no evidence that Garcia received any which could possibly dilute the effectiveness of the warnings provided by the district court to him. Schow is also readily distinguishable because Schow did not intentionally withhold any of his crim*90inal history from his own counsel, tire State, and die court. As a result of Garcia deliberately withholding this material information, even if assertions or assurances had been given to him, he certainly cannot establish, in the words of Schow, that he “reasonably believed the assertions of the prosecutor and defense counsel that his criminal history score was” C. (Emphasis added.) Schow, 287 Kan. at 545.
Accordingly, Garcia’s case contains parallels to the Court of Appeals’ decision in State v. Lackey, 45 Kan. App. 2d 257. There the panel affirmed the district court’s denial of Lackey’s motion to withdraw his plea under Schow, noting that under the third Edgar factor he failed to present any evidence that he received assurances from anybody about his criminal history score being “E.” Consequently, like the Lackey court, I do consider the court’s warnings Garcia received as evidence to support the court’s finding that his “plea was fairly and understandingly made.” 45 Kan. App. 2d at 270.
Specifically, similar to Lackey, Garcia was informed at the plea hearing of the minimum and maximum sentences that could be imposed and that sentencing was left to the court’s discretion in compliance with the Kansas sentencing guidelines. He was further informed that sentencing would depend upon his criminal history, which the court had no knowledge of at the time of his plea. Moreover, Garcia was told the court was not bound by any plea agreement. At the later plea withdrawal hearing, Garcia acknowledged having heard most of this information at the plea hearing. Finally, as in Lackey, Garcia was notified at the plea hearing of all his constitutional rights and that he would be waiving them by entering his nolo contendere plea. 45 Kan. App. 2d at 270.
The district court dutifully made many of these findings in denying Garcia’s motion. The evidence amply supports them as well as the court’s ultimate determination that Garcia’s plea was fairly and understandingly made per the third Edgar factor. See Lackey, 45 Kan. App. 2d at 270.
In short, I conclude the district court essentially followed Schow’s guidance regarding the alleged mutual mistake about Gar*91cia’s criminal history. It therefore did not abuse its discretion in denying Garcia’s motion to withdraw his plea. For these reasons, I would affirm the district court and the Court of Appeals majority on this issue.
Biles, J., joins in the foregoing dissenting opinion.